GASD First Step Act Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(B) Page. |, of 2(Page 2 Not for Public Disclosure)

 

11 C

UNITED STATES DISTRICT COURT: °°
for the mni3 AUS 13 AM \0: 28

 

Southern District of Georgia
Augusta Division

 

 

United States of America

v. )
) Case No: CR197-00025-001
Ricky Marcus Curry )
) USM No: 09857-021
Date of Original Judgment: February 19, 1999 )
Date of Previous Amended Judgment: February 11, 2015. ) Richard E. Miley
(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)

Upon motion of [x] the defendant [] the Director of the Bureau of Prisons [_] the court under 18 U.S.C.

§ 3582(c)(1)(B) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the First Step Act of 2018 pursuant to Pub. L. No. 115-391, and
having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10 and the
sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
(] DENIED. [JGRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of _ _ months is reduced to .

(Complete Parts I and I of Page 2 when motion is granted)

 
  

 

Except as otherwise provided, all provisions of the judgment dated in in effect.
IT IS SO ORDERED. —
Order Date: i /

73, 209 Z “
A aan a fe

Effective Date: Dudley H. Bowen, Jr.
United States District Judge . —
Printed name and title

 

“(if different from order date)
